Citation Nr: 0212777	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-04 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine. 

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which declined to reopen claims for 
service connection for osteoarthritis of the lumbar spine and 
peripheral neuropathy.  

In October 1998, the veteran appeared for a videoconference 
hearing before the undersigned at the RO in Detroit, 
Michigan.  A copy of the hearing transcript has been 
associated with the claims file. 

In August 1999, the Board remanded the claims for service 
connection for osteoarthritis of the lumbar spine and 
peripheral neuropathy to the RO in Detroit, Michigan inorder 
for them to adjudicate the claims on a de novo basis.  The 
requested development has been completed and the case has 
been returned to the Board for final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's service medical records show no treatment 
for or diagnosis of arthritis of the lumbar spine or 
peripheral neuropathy during active service.

3.  The veteran's arthritis of the lumbar spine is not 
related to service or to the service-connected low back 
strain and there is also no evidence of arthritis of the 
lumbar spine to a compensable degree within a year of 
discharge from service.

3.  The veteran's present peripheral neuropathy is not 
etiologically related to active service and there is no 
evidence of such disability to a compensable degree within a 
year of discharge from service. 


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active duty, may not be presumed to have been 
incurred in service, and is not proximately due to the 
service-connected lumbar strain.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2002).

2.  Peripheral neuropathy disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claims.  In this regard, rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as VA letters, informed the 
veteran of the reasons and bases for the VA decisions, the 
pertinent laws and regulations and the information and 
evidence necessary to substantiate the claims.  Specifically, 
in compliance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), a February 2002 Supplemental Statement of the Case 
apprised the veteran of the development the VA would attempt 
to perform, and the evidence the veteran needed to provide.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

The veteran's service medical records, as well as post 
service VA and private treatment reports are of record.  The 
veteran has been afforded multiple examinations relative to 
the disabilities at issue.  The record does not reflect any 
outstanding evidence has been identified.  As such, the Board 
finds that the VA's duty to assist has been met in this case.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303 (2002).  If a chronic disorder such as 
arthritis, or polyneuropathy, is manifested to a compensable 
degree within one year after separation from service, these 
disorders may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a) (2002).  
Service connection under § 3.310(a) is also warranted for 
additional disability due to aggravation of a non service-
connected disability by a service-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Under Section 1110, to establish service connection, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000). Service connection based on continuity of 
symptomatology may be established if the condition is 
observed during service or applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Osteoarthritis of the lumbar spine

In this case, the veteran contends that he has arthritis of 
the lumbar spine which had its onset during an accident 
lifting heavy cans during active service.  In the 
alternative, the veteran maintains that his arthritis of the 
lumbar spine has been caused by his service-connected lumbar 
strain.  

The service medical records do not contain any complaints, 
signs, symptoms, or treatment that have been related to 
arthritis of the lumbar spine.  In this regard, X-rays of the 
lumbar spine, conducted in February and March 1946, are 
negative for any evidence of arthritic changes.  A May 1946 
separation examination report reflects that in the 
"Remarks" section of the report, it was noted that the 
veteran had low back pathology.  Arthritis of the lumbar 
spine was not documented.  There is no post-service medical 
evidence of arthritis of the lumbar spine until the early 
1980's, decades after service discharge.  At that time, a 
July 1983 VA X-ray report of the lumbar spine showed minimal 
spondylosis manifested by hypertrophic marginal spurring at 
L3.  An impression of minimal spondylosis was entered.  
Numerous VA and private medical reports, dating from 1983-
2002, reflect that the veteran continued to subjectively 
complain of low back pain with clinical evidence of 
degenerative arthritis of the lumbar spine.  In this regard, 
when examined by VA in August 1992, the examiner noted that 
X-rays of the lumbar spine revealed degenerative arthritis.  
A final diagnosis of osteoarthritis lumbar spine which was 
unrelated to the veteran's lumbar strain was recorded by the 
examining physician.  A private computed tomography scan 
report of the lumbar spine, dated in February 2002, reflects 
that the veteran had severe spinal stenosis at L3-5.  

While there is competent medical evidence of arthritis of the 
lumbar spine, there is no evidence establishing an 
etiological relationship between the veteran's active service 
and his currently diagnosed arthritis of the lumbar spine, 
and there is no evidence of arthritis of the lumbar spine to 
a compensable degree within a year of service discharge.  The 
Board notes that while the veteran has also alleged that his 
current arthritis of the lumbar spine was caused by his 
service-connected lumbar strain, a VA examiner in August 1992 
specifically concluded that the osteoarthritis of the lumbar 
spine was not caused by the service-connected lumbar strain.. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim, and service 
connection for osteoarthritis of the low back, on both a 
direct and secondary basis, must be denied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a).

Peripheral Neuropathy

The veteran contends that he has peripheral neuropathy as a 
result of a thyroid condition which he believed had its onset 
during active service. 

Based upon a thorough review of the evidence of record, the 
Board concludes that service connection for peripheral 
neuropathy is not warranted.  The service medical records do 
not contain any complaints, signs, symptoms, or treatment 
that have been related to peripheral neuropathy.  In this 
regard, a neurological examination of the veteran in February 
1946 was normal.  There was no evidence of peripheral 
neuropathy during a service discharge examination in May 
1946.  The first-post service medical evidence of peripheral 
neuropathy was not until the early 1990's.  A VA outpatient 
report, dated in June 1991, reflects an impression of 
peripheral neuropathy.  An August 1992 VA neurological 
examination report reflects that a diagnosis of peripheral 
neuropathy unrelated to back pathology was entered by the 
examining physician.  Subsequent VA and private medical 
reports reflect that the veteran has continued to seek 
treatment for his peripheral neuropathy.  In this regard, a 
private nerve conduction study, performed in February 2002, 
revealed polyneuropathy. While post-service medical evidence 
reflects a current diagnosis of peripheral neuropathy, there 
is no competent medical evidence establishing an etiological 
relationship between service and the veteran's current 
diagnosis of peripheral neuropathy, and there is no evidence 
of polyneuropathy manifested to a compensable degree within a 
year of service discharge.  Therefore, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for peripheral neuropathy, on both a 
direct and presumptive basis, and the claim is denied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The content of the veteran's and his son's statements 
throughout the duration of the appeal and the veteran's 
October 1998 videoconference hearing testimony at the RO in 
Detroit, Michigan before the undersigned are to the effect 
that he currently has arthritis of the low back and 
peripheral neuropathy which are etiologically related to 
service and that his arthritis of the low back was caused by 
his service-connected lumbar strain.  However, as a lay 
person, the veteran is not qualified to provide this medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for osteoarthritis of the low back is 
denied. 

Service connection for peripheral neuropathy is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

